BARNARD, P. J.
The petition of the commissioners of highways of the town of Islip asks that flagmen be stationed by the Long Island Railroad Company at various points in the town of Islip, *385where the tracks of the railroad .cross the highways of the town on grade, under section 33 of the general railroad law. The court ordered a flagman at the point where the railroad crosses Railroad avenue in the village of Sayville. The court also made an order that the railroad company keep a flagman at the junction of the railroad tracks and the highway called Second avenue in Bay Shore; and that the company erect and maintain a signal bell at the intersection of the railroad track with Fifth avenue in Bay Shore village. The appeal is from both these orders. The proof shows that at the crossing of Railroad avenue, Sayville, a traveler going north can hear the railroad train but a short distance coming from the west. One cannot see the train coming from the east until you get close to the crossing. A person who knows the locality can look between houses, if he knows just where to look; otherwise not. You cannot see to the east on the railroad track by reason of a curve in the road. In the summer, besides the buildings which obstruct the view, there are trees, which almost wholly destroy all view of the railroad’s trains approaching from the west. The proof abundantly sustained the order as to Railroad avenue, Sayville, and the order should be affirmed, with costs and disbursements. All concur.